The record in this case was filed in this court on the 10th day of March, 1913, and on June 1, 1914, the brief of the plaintiff in error was duly filed and served on the defendant in error. This case was submitted on briefs on July 8, 1915. No briefs have been filed for defendant in error, and no extension of time is asked, and no reason given for the failure to file the same. We have carefully examined the record, *Page 330 
and the brief of plaintiff in error, and they seem to reasonably sustain its contention. The judgment will therefore be reversed, and the cause remanded.
We recommend that this judgment be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.